DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention I and Species A in the reply filed on April 4, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6 – 8 and 11 – 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention and Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 4, 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “comprising using welding to add material to the region of the part.” It is unclear as to whether Applicant intends the limitation to refer to, and further define, the step of “adding material to the region of the part …” previously set forth in claim 1, or whether Applicant intends to set forth a second step of ‘adding material to the region of the part,’ which is separate and independent from the step of ‘adding material to the region of the part’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation as “wherein adding material to the region of the part comprises using welding to add the material to the region of the part.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hickey (U.S. Patent Application Publication Number 2014/0068908).
As to claim 1, Hickey teaches a method of repairing a region of a part (abstract), the region in including a hole with existing threads formed in the hole (figure 1, element 30 being the ‘part’ and element 20 being the ‘hole’; page 2, paragraph 21, which teaches the hole having damaged female threads), the method comprising: adding material to the region of the part including at least on part of a periphery of an opening of the hole with the existing threads (figure 2, element 10 being the ‘material’; page 2, paragraphs 21 – 22); and forming new threads in the material added to the region of the part (figures 3 and 4, elements 52 being the ‘new threads’; page 2, paragraph 26), the new threads being continuous with the existing threads formed in the hole (figures 3 and 4, elements 52 and 20). Examiner notes that this can be found because Hickey teaches that the existing threads and the new threads overlap in an axial direction, such they are ‘continuous’ in the same direction (figures 3 and 4, elements 52 and 20).
As to claim 5, Hickey further teaches that the material added to the region of the part at least partially covers a defect in the region of the part (figure 2, elements 10 and 20; page 2, paragraphs 21 and 22). Examiner notes that this can be found because Hickey teaches that the existing threads are damaged (page 2, paragraph 21) and that the material covers the damaged existing threads (figure 2, elements 10 and 20; page 2, paragraph 22).
As to claim 9, the hole of Hickey is a blind hole (figure 1, element 20).
Claim Rejections - 35 USC § 103
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hickey as applied to claim 1 above.
As to claim 10, Hickey teaches that adding the material to the region of the part comprises using adhesives, rather than welding, to add the material to the region of the part (page 2, paragraph 20). However, Examiner takes Official Notice that it is known in the art to use welding to add the material to a region of a part, as welding is known to securely and fixedly secure materials to parts. Therefore, it would have been obvious to substitute the adhesive of Hickey for welding, because one skilled in the art would have recognized that both welding and adhesives are known to securely and fixedly secure materials to parts.
Allowable Subject Matter
Claims 2 – 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 2, Hickey further teaches installing a tap inside the hole (figures 3 and 4, element 50 being the ‘tap’; page 2, paragraphs 24 – 27); and after adding the material to the region of the part, using the tap to form the new threads in the material added to the region of the part (figures 3 and 4; elements 50 and 52; page 2, paragraph 25).
However, Hickey does not teach, either expressly or implicitly, that the tap is installed inside the hole before adding the material to the region of the part, wherein the tap is threadably engaged with the existing threads from in the hole. Conversely, Hickey expressly teaches that the tap is installed after adding the material to the region of the part (figures 3 and 4, elements 50 and 10; page 2, paragraphs 24 – 27).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/           Primary Examiner, Art Unit 3726